Citation Nr: 1430246	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-32 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1981 to August 1981, and from February 2002, to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the VA electronic file.  It is noted that the Veteran submitted additional evidence at that time along with a waiver of consideration by the originating agency.


FINDINGS OF FACT

1.  At his January 2013 videoconference hearing, the Veteran stated his desire to withdraw his claim for entitlement to service connection for bilateral hearing loss disability.

2.  Tinnitus is not attributable to service.



CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claim for Bilateral Hearing Loss Disability

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.

Here, the record reflects that the Veteran perfected a timely appeal of the September 2011 rating decision that denied service connection for hearing loss disability.  Thereafter, at his January 2013 videoconference hearing, the Veteran stated his desire to withdraw his claim for entitlement to service connection for bilateral hearing loss disability.  See Hearing Transcript (January 2013).  The Board finds that this statement qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desire, the Board concludes that further actions with regard to the issue are not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the issue is dismissed.




II.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.  The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In this case, VA provided the Veteran with fully compliant VCAA notice in a letter dated in July 2011, prior to the rating decision on appeal.  Additionally, VA satisfied its duty to assist the Veteran in this case.  All pertinent medical records identified by the Veteran to include service treatment records have been obtained and associated with the record.  Further, VA obtained an audiological examination and medical opinion in this case.  VA further afforded the Veteran a hearing on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues; and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ identified the issue on appeal, asked questions and elicited testimony in order to substantiate the claim, and suggested the submission of evidence (i.e., a favorable medical opinion from his doctor).  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claim and the VLJ held the record open so that the Veteran could submit supporting evidence.  Subsequently, the Board received nexus-type evidence from the Veteran along with a waiver of consideration by the originating agency.  In view of the above, the Board finds that substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, the Board will consider the merits of the claim.

II.  Claims for Service Connection

The Veteran seeks service connection for tinnitus.  In his VA compensation claim dated in March 2011, he reported tinnitus began in "1981-2002."  He reported that this disorder was "never treated."

Statements and testimony from the Veteran reflect that his disorder began in service and was due acoustic trauma from military noises to include rifles, generators, and jet engines.  He testified that he did not seek treatment because there is no treatment and that he did not know then the effect it would have on him when he was older.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Tinnitus is not a condition noted in service and, therefore, the provisions pertaining to service connection based on continuity of symptomatology do not apply in this case.  See 38 C.F.R. § 3.303(b).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

"Other organic diseases of the nervous system" shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).
The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Tinnitus

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for tinnitus.  Tinnitus is not attributable to service.

The record shows that the Veteran served in the Air National Guard of Nebraska and as a Reserve of the Air Force.  He served on active duty from May 1981 to August 1981, and from February 2002, to May 2002.  Although the Veteran reports onset of symptoms in service, service treatment records reflect no complaints or findings for tinnitus on regular periodic examinations.

The first documented complaints for tinnitus are on his claim for VA compensation dated in March 2011.  Report of VA audiological examination dated in July 2011 reflects that tinnitus less likely as not a result of military noise exposure based on recorded hearing findings in service, which are within normal limits, and the audiologist's clinical experience.

The Board has considered the medical opinion from the Veteran's family practice physician indicating that "tinnitus is due largely, if not entirely, to his more than 21 years of service in the Nebraska Air National Guard, where he served as a firefighter and rescue crew chief, finally retiring as Fire Chief."  The physician explained that the noise exposure in service reported by the Veteran "would have been more than sufficient to cause the conditions present today, at a minimum they would have been a major contributor to his tinnitus."  He stated that "I base this assessment on his physical examination and my training and experience as a physician."  The physician reported that the Veteran was patient of his who he had only recently seen for tinnitus.

While the Board acknowledges the favorable medical opinion provided by the Veteran, the Board finds that it has diminished probative value.  First, the Veteran did not have 21 years active duty exposure to noise as reported by the doctor.  The Veteran was a reservist or national guardsman for all but roughly 6 months of his military tenure and, thus, had basically two weeks of annual training, which is other than full-time duty.  See 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d).  The Veteran's doctor suggests that the Veteran had 21 years of noise exposure, which is not borne out by the record.  The Board believes that this opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Second, the doctor stated that he reviewed the medical record but he does not identify any records he has reviewed nor has he explained the Veteran's denial of hearing complaints on his periodic service examinations.  Thus, the Board believes that the private medical opinion has diminished probative value.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board assigns greater probative value to the Veteran's denial of hearing problems in service as these statements were made by the Veteran himself in the context of providing medical information about his health and any medical problems, regardless of whether treatment was available.  The Board also assigns probative value to the July 2011 VA medical opinion as this was prepared by a medical professional both trained and skilled in the field of audiology, unlike the Veteran's family doctor.  The July 2011 VA examination report reflects a detailed review of the Veteran's service treatment records along with a current audiological examination and findings, unlike the private medical opinion.

The Board observes that, although there may be no definitive treatment for tinnitus as stated by the Veteran and his private doctor, this does not explain the Veteran's denial of hearing problems in service.  To the extent that the Veteran reports having onset of tinnitus in service between 1981 and 2002, the Board finds that he is competent to report his symptoms, i.e. ringing ears, and when this began.  However, the Board finds that he is not credible.  All service medical evaluations reflect normal clinical findings for the ears.  Moreover, in September 1981 and November 1984, the Veteran denied ear trouble.  Again, in October 1988 and July 2000, the Veteran denied ear trouble.  Annual medical examinations were conducted in June 2000 and February 2002, which similarly showed no complaints for tinnitus-type symptoms and normal clinical evaluation.  The Board notes that these evaluations were not conducted for treatment purposes but rather to obtain information pertaining to the Veteran's health status and medical problems, if any.  The essentially normal in-service evaluations and the Veteran's repeated denial of ear trouble, coupled with the roughly 10 years intervening service discharge and his first report of tinnitus, weigh against the credibility of his report of onset during military service.  Therefore, his statements in this regard have no probative value.

The weight of the evidence is against the claim.  The evidence is not roughly in equipoise and, therefore, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

The claim for service connection for bilateral hearing loss is dismissed.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


